Mathews, J.
delivered the opinion of the court. In this case a rehearing was granted to the appellee, on the sole allegation, that the court had exceeded in their decree, the amount of damages, claimed by the appellant, who was plaintiff below.
It becomes necessary to decide, 1. Whether a judgment can be legally given for more than is demanded by the plaintiff in any case? 2. Whether sufficient matter is not stated in the petition to authorise the judgment already given by this court?
As to the first question, we are of opinion, that no judgment can regularly exceed what is demanded by the plaintiff, notwithstanding the expression in the institutes. See Febrero, de escrituras, part. 2, book 3, ch. 18, n. 12, 466. But in the present case, it is the opinion of the court, that the petition of the plaintiff and appellant contains sufficient matter to support the judgment given.
He states the slave, the main subject of the dispute, to be worth ten dollars per month. It is true, that at the time of the commencement of the suit, he estimated the damages at one hundred and fifty dollars: yet, in the conclusion *290he prays for general relief. This coupled with his averment, that the services, of which he was unjustly deprived by the improper conduct of the defendant and appellee, and still continued to be till the period of giving judgment, are worth ten dollars per month, is equivalent, to a continued claim of that amount, which the judgment does not exceed.
It is therefore ordered, adjudged and decreed, that the judgment already given in this case remain unaltered and valid.